Citation Nr: 1043395	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and major depression (referred to hereinafter as 
"acquired psychiatric disorder").

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  
He served in the Republic of Vietnam (RVN) from January 1966 to 
April 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently held that a claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009).  As the Veteran files a claim for the 
affliction his mental condition, whatever that condition is, 
causes him, VA must construe the claim to include any and all of 
the Veteran's currently diagnosed psychiatric disabilities.  Id.  
Here, the Veteran filed a claim for entitlement to service 
connection for PTSD.  The medical evidence of record, however, 
indicates that the Veteran has been diagnosed with major 
depression in addition to PTSD.  Therefore, the Board has 
recharacterized the issues on appeal as indicated above to 
include this disorder.

The Veteran, his wife, and his son testified regarding this 
matter at a Video Conference hearing before the undersigned 
Veterans Law Judge in June 2010.  A transcript of the hearing has 
been associated with the claims file.

Contemporaneous with his June 2010 Travel Board hearing, the 
Veteran's representative submitted additional evidence on the 
Veteran's behalf.  He also submitted a waiver of the Veteran's 
right to have the RO review it.  Accordingly, the Board has 
jurisdiction to consider this evidence in the first instance.  
See 38 C.F.R. §§ 19.37, 20.1304(c).

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for PTSD.  
The Veteran filed a notice of disagreement (NOD) to this decision 
but later withdrew his intention to appeal; the decision became 
final.

2.  The evidence received subsequent to the August 2005 RO rating 
decision was not considered in the previous adjudication of the 
Veteran's service connection claim, is not cumulative or 
redundant of the evidence that was considered previously, and 
relates to an unestablished fact necessary to substantiate, as 
well as raises a reasonable possibility of substantiating, this 
claim.


CONCLUSIONS OF LAW

1.  The RO's August 2005 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (2009).

2.  The evidence received since the August 2005 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for an acquired psychiatric disorder therefore 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).




	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify the Veteran of how to substantiate and a duty to assist 
him in substantiating his claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board is granting the benefit sought on appeal in 
this case.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
discussed.

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric 
disorder.  He contends that this disorder was caused by his 
service, particularly his service in the RVN.

At the outset, the Board notes that it appears the RO reopened 
the Veteran's service connection claims and considered them on 
the merits.  Whether new and material evidence has been received 
to reopen a previously denied claim, however, is a jurisdictional 
matter that must be considered anew herein.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In an August 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for PTSD.  It was not 
shown that he had been diagnosed with this disability.  The 
pertinent evidence of record as of this decision included the 
Veteran's service treatment records and service personnel 
records.

Soon after its issuance, the Veteran was notified of the August 
2005 RO rating decision, as well as of his appellate rights.  
Although the Veteran filed a NOD to this decision, he later 
withdrew it.  As such, the rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, the 
Secretary shall reopen and readjudicate a final decision that has 
been disallowed if new and material evidence pertaining to the 
claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither redundant nor cumulative of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the RO's August 2005 rating decision, VA treatment 
records were associated with the claims file.  Records dated 
beginning in April 2004 reflect a diagnosis of PTSD.  A July 2005 
record reveals that the Veteran indicated the following.  He was 
in an infantry patrol unit in the RVN from 1963 to 1964.  His 
main duty was nighttime patrol, but he also saw combat in that he 
had many close calls with death from grenades and firefights.  
One grenade explosion injured his back, but he did not report 
this injury.

Private treatment records also were associated with the claims 
file subsequent to the RO's August 2005 rating decision.  A 
psychological assessment from Trinity Counseling Service dated in 
March 2006 contains the following account from the Veteran 
regarding his service in the RVN.  Although his military 
occupation specialty (MOS) was listed as cook helper and he was 
trained as a cook, the Veteran was assigned to guard villages 
after North Vietnamese attacks.  He killed people.  While under 
attack, he was next to a friend who was killed.  He had to help 
put this friend in a body bag.  The Vietnamese would starve large 
rats and throw them into holes to flush out people, some of whom 
did not come out alive.  Head hunters were paid to kill people 
and bring back their heads in a bag.  The psychological 
assessment also contains an assessment that the Veteran reacted 
with intense fear and horror to these events.  It further 
contains a diagnosis of PTSD.

A January 2007 neuropsychological screening report from Dr. L.B. 
documents the following account from the Veteran regarding his 
service in the RVN.  Although he was trained as a cook, his duty 
was to "protect villages with M14's while under constant attack 
from enemy ambushes and mortars."  He witnessed attacks and the 
slaughter of fellow soldiers, and was afraid for his own life.  
Enemy head hunters were paid to return US soldier's heads, which 
also made him constantly afraid.  He had to county body parts and 
put them in body bags.  He was hit by mortar shells.  As a 
result, he has a visible scar and some metal fragments remaining 
in his back.  He did not report this injury.  Diagnoses of PTSD 
and major depression were made.

Finally, statements and testimony from the Veteran and his family 
were associated with the claims file subsequent to the RO's 
August 2005 rating decision.  The Veteran mentioned the following 
4 stressors from his service in the RVN in an August 2006 
statement.  First, his unit was ambushed while walking guard duty 
in Cam Ranh Bay in February 1966.  Some of his friends, including 
B.M., died from pocket grenades.  The Veteran himself 
"received" scrap metal in his back.  He did not report his 
injury, however, as others needed medical attention more than he 
did.  Second, while on patrol going from Cam Ranh Bay to Da Nang 
in February 1966, the Veteran's unit was advised to turn around 
due to enemy activity.  They almost did not make it back.  Third, 
the Veteran's unit again was ambushed while resting on patrol in 
February 1966.  His friend J.N. was killed.  He was put in a body 
bag.  Fourth, the Veteran was driving a truck in a convoy going 
from Cam Ranh Bay to Da Nang on or about March [redacted], 1966.  The 
enemy ambushed the convoy, resulting in him almost losing his 
life and the death of W.

The Veteran noted in a statement dated in February 2007 that he 
was assigned temporarily to the 1st Cavalry Division sometime 
between November 1965 and February 1966.  In an attack on their 
patrol near Da Nang, his friend R.W. died and had to be put in a 
body bag.


F.T., the Veteran's wife, G.T., the Veteran's daughter, and S.R., 
the Veteran's niece, also each submitted statements dated in 
February 2007.  They describe his symptomatology.

In a February 2009 letter, the Veteran reported to his 
representative that he had to take cover behind his troop carrier 
truck when he was attacked during a routine convoy from Cam Ranh 
Bay to Da Nang.  He also reported taking cover behind some 
barricades and holding position until infantry came in after 
being ambushed while on guard duty "back at camp."  One of the 
soldiers beside him, whose name the Veteran cannot remember, was 
shot and killed.  During this incident, he questioned whether he 
would die.

Pictures of the Veteran's back are attached to the statement 
submitted by his representative in June 2010.  Also attached are 
select pages from the Vietnam Veterans Memorial Directory of 
Names, which indicate that B.C.M. died on February [redacted], 1966 and 
J.N.M. died on March [redacted], 1966.

At his June 2010 Video Conference hearing, the Veteran testified 
that he never served as a cook in the RVN.  He rather was 
assigned to various units to assist with whatever needed to be 
done.  He also testified that he witnessed the deaths of B.M. and 
J.N. and has not injured his back, other than the grenade attack 
in the RVN.  He further testified regarding his symptoms.  The 
Veteran's wife and son additionally testified regarding his 
symptoms.

The above submitted evidence is new in that it was not considered 
in the previous adjudication of the Veteran's claim.  It also is 
material.  Diagnoses of PTSD and major depression are found in VA 
treatment records and private treatment records.  These records 
thus relate to a previously unestablished fact necessary to 
substantiate the claim.  Presumed to be credible, they, as well 
as the other evidence submitted, also raise a reasonable 
possibility of substantiating the claim.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (holding that to establish service 
connection for a disability, there generally must be:  (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury).  The diagnoses were made only 
after the Veteran described numerous events during his service in 
the RVN.  The submitted evidence lastly is not cumulative or 
redundant of evidence considered in the previous adjudication 
because none of that evidence suggested such a nexus between the 
Veteran's current acquired psychiatric disorder and his service.  
Accordingly, the 38 C.F.R. § 3.156(a) requirements for the 
submission of new and material evidence have been satisfied, and 
the Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent, and only to this extent, 
the appeal is granted.


REMAND

The Veteran's entitlement to service connection for an acquired 
psychiatric disorder unfortunately must be remanded.  Although 
the Board sincerely regrets the delay this will cause, 
adjudication cannot proceed without further development.

Notice

VA's duty to notify the Veteran of how to substantiate his claim 
includes informing him of the elements required to establish 
service connection.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b) (2009); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



The Veteran was notified by letters dated in November 2006 and 
March 2007 of the general requirements for establishing service 
connection for a disability.  See Hickson, 12 Vet. App. at 253.  
However, he was not notified that establishing service connection 
specifically for PTSD requires:  (1) medical evidence diagnosing 
the condition in conformity with the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-
IV), (2) credible supporting evidence that the claimed in-service 
stressor occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the established 
in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see 
also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  With respect 
to the second of these requirements, he therefore was not 
informed that his lay testimony alone is sufficient, provided 
that there is no clear and convincing evidence to the contrary 
and his claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service, if he 
engaged in combat with the enemy and his claimed in-service 
stressor is related to his combat, but there must be 
corroboration of his lay testimony regarding his claimed in-
service stressor if he did not engage in combat with the enemy or 
if he engaged in combat with the enemy but his claimed in-service 
stressor is not related to his combat.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Cohen v. 
Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 
(1996).

The Veteran further was not notified that the second requirement 
for establishing service connection for PTSD was relaxed in 
certain circumstances effective July 13, 2010.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843-39,852, 41,092 (July 13, 2010) (to be codified at 38 
C.F.R. pt. 3 by adding a new paragraph (3) to 3.304(f), 
renumbering the current paragraph (3) as 3.304(f)(4), and 
renumbering the current (4) paragraph as 3.304(f)(5)).  
Specifically, he was not made aware that under the new 38 C.F.R. 
§ 3.304(f)(3) his lay testimony alone is sufficient, provided 
that there is no clear and convincing evidence to the contrary, 
his claimed in-service stressor is consistent with the places, 
types, and circumstances of his service, and a VA or VA-
contracted psychiatrist or psychologist confirms both that his 
claimed in-service stressor is adequate to support a diagnosis of 
PTSD and that his symptoms are related to it, if his claimed in-
service stressor is related to fear of hostile military or 
terrorist activity.

The Veteran filed his claim in September 2006, well before the 
new 38 C.F.R. § 3.304(f)(3) was implemented in 2010.  
Nevertheless, he has the right to receive notice of this 
regulation, in addition to the requirements for establishing 
service connection specifically for PTSD, because of its 
potential effect on his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (holding that while the AOJ did not 
err in not providing notice that was not mandated at the time, 
the Veteran has the right to a content complying notice and 
proper subsequent VA process).  A remand thus is necessary so 
that this notice may be issued.

Medical Examination and Opinion

VA's duty to assist the Veteran in substantiating his claim 
includes providing a medical examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  A medical examination and/or 
medical opinion is necessary when there is:  (1) competent 
evidence that the Veteran has a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence establishing 
that he suffered an event, injury or disease in service or 
manifested certain diseases during an applicable presumption 
period; (3) an indication that the current disability or symptoms 
may be associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Court has stated that the third factor establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Service personnel records and the Veteran's DD-214 verify that 
his MOS was cook while he was in the RVN.  They also verify that 
the Veteran was awarded the Vietnam Service Medal.

Service treatment records do not reveal that the Veteran 
complained of, sought treatment for, or was diagnosed with any 
psychiatric problem.  He was given a normal psychiatric clinical 
evaluation upon his separation in April 1966.

Development was undertaken in June 2007 to verify the Veteran's 
claimed in-service stressor involving the death of R.W.  However, 
a thorough review of the casualty database did not yield any 
supporting information.  This stressor thus was formally found 
not to be verifiable.

The rest of the pertinent evidence is as set forth above.

A review of the claims file reveals that to date, VA has neither 
afforded the Veteran a recent medical examination nor solicited 
at any time a medical opinion regarding his claim.  The Board 
finds that the provision of such a medical examination and 
opinion is required in this case.  Current diagnoses of PTSD and 
major depression are of record.  Service treatment records do not 
note any psychiatric problems.  However, the Veteran was awarded 
the Vietnam Service Medal.  He has alleged numerous stressful 
events regarding to his service in the RVN.  All appear at first 
glance to be consistent with the places, types, and circumstances 
of serving there.  Although he alleges that he saw combat, it 
also appears that almost all, if not all, of these events relate 
to his fear of hostile military or terrorist activity.  With the 
exception of the death of R.W., for which a search of the 
casualty database yielded no supporting information, there is no 
clear and convincing evidence to indicate that the Veteran's 
claimed in-service stressor events did not occur.  Whether one of 
them both is adequate to support his diagnosis of PTSD and is 
related to his symptoms are unanswered questions.  A remand is 
necessary so that a VA or VA-contracted psychiatrist or 
psychologist can conduct a medical examination in order to supply 
opinions in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran via letter of the 
three requirements for establishing 
service connection specifically for PTSD 
set forth in 38 U.S.C.A. § 1154(b), 
38 C.F.R. §§ 3.304(f) and 4.125(a), Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997), 
Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993), Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996), and Moreau v. Brown, 9 
Vet. App. 389 (1996).  Also notify him of 
the provisions regarding the relaxation of 
the second requirement set forth in the 
new 38 C.F.R. § 3.304(f)(3).

2.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
Veteran.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

3.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate medical examination 
by a VA or VA-contracted psychiatrist or 
psychologist regarding his acquired 
psychiatric disorder, which includes PTSD.  
The claims file, including a copy of this 
remand, shall be made available to and 
reviewed by the examiner.  The examiner 
shall note such review, and identify and 
discuss important medical and lay evidence 
gleaned therefrom, in an examination 
report.  The examiner then shall describe 
and discuss the Veteran's psychiatric 
symptomatology.  All indicated diagnostic 
studies and evaluations deemed necessary 
shall be performed, and all findings shall 
be reported in detail.  The examiner shall 
opine with respect to each of the 
Veteran's alleged in-service stressors 
except the death of R.W. as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that the stressor:  
(1) is adequate to support the Veteran's 
diagnosis of PTSD and (2) is related to 
his symptoms.  To the extent that the 
Veteran is found to suffer from a 
psychiatric disorder other than PTSD, the 
examiner shall opine whether it is at 
least as likely as not that such 
psychiatric disorder is related to 
service.  The rationale for all opinions 
expressed shall be provided in the 
examination report.

4.  Then readjudicate the Veteran's claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






								[Continued on Next 
Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


